Title: From Thomas Jefferson to Montmorin, 2 March 1788
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de



Sir
Paris Mar. 2. 1788.

The account of the loss of the Count de Moustier, which circulated for some time, tho’ destitute of foundation, left in all minds a painful anxiety to hear of him. I have the happiness to inform your Excellency that news of his safe arrival in America has been received at London by a ship which left New York on the 16th. of January. Incertain whether you may have received this information thro’ any other channel, and desirous of shortening your moments of uneasiness on the subject, I take the liberty of communicating it to you.
I have the honour to assure you at the same time of those sentiments of respect and attachment with which I am very sincerely Your Excellency’s most obedient & most humble servant,

Th: Jefferson

